DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1-18 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-3, 6-8, 12-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. [hereafter Shiga], US Pub 2019/0068809 (cited in IDS) in view of  Yasukawa, US Pub 2015/0378648 and Okuyama, US Pub 2011/0199623.
            As to claims 1, 6 [independent], Shiga teaches a non-transitory computer-readable storage medium storing a program executed in a computer [fig. 8, element 802; 0066] configuring an information processing apparatus [fig. 1, element 1006; 0020] performing communication with an image processing apparatus [fig. 1, element 1004; 0020], the program causing the computer to [fig. 8, element 802; 0066]: 
            acquire an instruction for image processing and identification information for identifying a user based on an operation input using voice performed on the information processing apparatus by the user [figs. 7, 9a; 0038, 0050-0053  Shiga teaches that the information processing apparatus 1006 inputted the voice instruction generated by the user and acquires user identification information and voice print instruction. The acquired user identification is to identify the user who has generated voice print instruction]; 
             request the image processing to the image processing apparatus based on the determined setting for the image processing and the acquired instruction for the image processing [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user. The printer 1004 received and analyzed the received print data to execute printing process according to the received print settings that is compatible with printer 1004’s settings]. 
             Shiga doesn’t teach determine a setting for the image processing corresponding to the acquired identification information based on pre-stored correspondence information in which different sets of identification information for different users are correlated with different settings for the image processing, respectively; and
             Yasukawa teaches determine a setting for the image processing corresponding to the acquired identification information based on pre-stored correspondence information in which different sets of identification information for different users are correlated with different settings for the image processing, respectively [figs. 3a-b, fig. 9; 0053-0060, 0092-0104  Yasukawa teaches that the processor 232 determines the setting for the image processing information related to user’s identification information of the user logged into the client 101 with respect to user’s information prestored in the database 300 & 310 (see figs. 3a-b). The database 300, 310 store different sets of identification for different user having different image processing settings]; and
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasukawa teaching to determine a setting for the image processing based on the identification information to modify Shiga’s teaching to  provide a printing system is that with authenticated person who can access a network can perform printing using a printing apparatus installed in the office with restriction apply to printing, so that users print document would be protected more than necessary. The suggestion/motivation for doing so would have been benefitted to the user to have a print restriction function of restricting output per user, so the resources of the printing device can be used appropriately.
             Shiga and Yasukawa don’t teach the pre-stored correspondence information including a default setting for the image processing that is correlated with an unregistered user such that the image processing is executed by the image processing apparatus based on the default setting for the unregistered user.
             Okuyama teaches the pre-stored correspondence information including a default setting for the image processing that is correlated with an unregistered user such that the image processing is executed by the image processing apparatus based on the default setting for the unregistered user [fig. 5 & fig. 9; 0049-0050  Okuyama teaches that memory stores the prestored default setting information for executing the image processing associated with unspecified user(s) who is not register as an registered user and when the unspecified user(s) want to execute the image processing task, the display device would display the default print/copy settings associated with the unspecified user(s)].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Okuyama teaching to have the pre-stored correspondence information including a default setting for an unregistered user to has a display control causing setting contents that are changed in response to an instruction from a user to be displayed on a display unit and saves the setting contents of the executed process as setting log information, while determines whether the default settings stored in a storage unit are changed and further accumulate setting contents during executed process as setting log information and settings are determined by the set of accumulated setting log information. The suggestion/motivation for doing so would have been benefitted to provide initial settings depending on purpose or preference of the user even though the user does not set the default settings again, thus enabling settings depending on the used status of the apparatus or the preference of the user.
              As to claims 2, 7 [dependent from claims 1, 6 respectively], Shiga teaches wherein the setting for the image processing is changed when the acquired instruction includes information regarding a change of the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].                As to claims 3, 8 [dependent from claims 1, 6 respectively], Shiga teaches wherein the setting for the image processing is changed based on a change history related to the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].  
            As to claim 11 [independent], Shiga teaches an image processing system comprising [fig. 1; 0020]: 
            an information processing apparatus [fig. 1, element 1006; 0020]; and 
            an image processing apparatus [fig. 1, element 1004; 0020], wherein 
            the information processing apparatus includes [fig. 1, element 1006; 0020]
            an acquisition section configured to acquire an instruction for image processing and identification information for identifying a user based on an operation input using voice performed by the user [figs. 7, 9a; 0038, 0050-0053  Shiga teaches that the information processing apparatus 1006 inputted the voice instruction generated by the user and acquires user identification information and voice print instruction. The acquired user identification is to identify the user who has generated voice print instruction], 
            a storage section configured to pre-store correspondence information in which different sets of identification information are correlated with different settings for the image processing, respectively [figs. 13-14; 0038, 0079  Shiga teaches that the memory 802 or 804 stores the different settings data in which the different identification data is correlated with the setting for image processing], 
            an image processing setting controller configured to determine the setting for the image processing corresponding to the identification information acquired by the acquisition section, based on the pre-stored correspondence information that is pre-stored in the storage section and in which the different sets of identification information for the different users are correlated with the different settings for the image processing, respectively [fig. 13; 0038, 0058-0063, 0069-0074, 0079 Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmit the generated print data to the printer 1004], and 
            an image processing request portion configured to request the image processing to the image processing apparatus based on the setting for the image processing determined by the image processing setting controller and the instruction for the image processing acquired by the acquisition section [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user], and 
            the image processing apparatus includes [fig. 1, element 1004; 0020]  
            a request reception portion configured to receive the request for the image processing from the information processing apparatus [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user. The printer 1004 received and analyzed the received print data to execute printing process according to the received print settings that is compatible with printer 1004’s settings], and 
             an image processing section configured to execute the image processing based on the request received by the request reception portion [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user. The printer 1004 received and analyzed the received print data to execute printing process according to the received print settings that is compatible with printer 1004’s settings].
               Shiga doesn’t teach and in which the different sets of identification information for the different users are correlated with the different settings for the image processing, respectively, and
               Yasukawa teaches an image processing setting controller configured to determine the setting for the image processing corresponding to the identification information acquired by the acquisition section, based on the pre-stored correspondence information that is pre-stored in the storage section [figs. 3a-b, fig. 9; 0053-0060, 0092-0104  Yasukawa teaches that the processor 232 determines the setting for the image processing information related to user’s identification information of the user logged into the client 101 with respect to user’s information prestored in the database 300 & 310 (see figs. 3a-b)] and in which the different sets of identification information for the different users are correlated with the different settings for the image processing, respectively [figs. 3a-b, fig. 9; 0053-0060, 0092-0104  Yasukawa teaches that the processor 232 determines the setting for the image processing information related to user’s identification information of the user logged into the client 101 with respect to user’s information prestored in the database 300 & 310 (see figs. 3a-b). The database 300, 310 store different sets of identification for different user having different image processing settings].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasukawa teaching to determine a setting for the image processing based on the identification information to modify Shiga’s teaching to  provide a printing system is that with authenticated person who can access a network can perform printing using a printing apparatus installed in the office with restriction apply to printing, so that users print document would be protected more than necessary. The suggestion/motivation for doing so would have been benefitted to the user to have a print restriction function of restricting output per user, so the resources of the printing device can be used appropriately.
            Shiga and Yasukawa don’t teach the pre-stored correspondence information including a default setting for the image processing that is correlated with an unregistered user such that the image processing is executed by the image processing apparatus based on the default setting for the unregistered user.
             Okuyama teaches the pre-stored correspondence information including a default setting for the image processing that is correlated with an unregistered user such that the image processing is executed by the image processing apparatus based on the default setting for the unregistered user [fig. 5 & fig. 9; 0049-0050  Okuyama teaches that memory stores the prestored default setting information for executing the image processing associated with unspecified user(s) who is not register as an registered user and when the unspecified user(s) want to execute the image processing task, the display device would display the default print/copy settings associated with the unspecified user(s)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Okuyama teaching to have the pre-stored correspondence information including a default setting for an unregistered user to has a display control causing setting contents that are changed in response to an instruction from a user to be displayed on a display unit and saves the setting contents of the executed process as setting log information, while determines whether the default settings stored in a storage unit are changed and further accumulate setting contents during executed process as setting log information and settings are determined by the set of accumulated setting log information. The suggestion/motivation for doing so would have been benefitted to provide initial settings depending on purpose or preference of the user even though the user does not set the default settings again, thus enabling settings depending on the used status of the apparatus or the preference of the user.

  As to claim 12 [dependent from claim 11], Shiga teaches wherein the image processing setting controller changes the setting for the image processing when the instruction acquired by the acquisition section includes information regarding a change of the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].  
   As to claim 13 [dependent from claim 11], Shiga teaches wherein the image processing setting controller changes the setting for the image processing based on a change history related to the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].

            As to claims 16-18 [dependent from claims 1, 6, 11 respectively], Okuyama teaches wherein each of the different settings for the image processing has setting values for executing the image processing that include at least a value that designates a paper size for an image print [fig. 5 & fig. 9; 0049-0050  Okuyama teaches that memory stores the prestored default setting information indicating at least a setting value related to paper size for executing the image processing associated with unspecified and specified users].
  

5.          Claims 4-5, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. [hereafter Shiga], US Pub 2019/0068809 (cited in IDS) in view of Yasukawa, US Pub 2015/0378648 and Okuyama, US Pub 2011/0199623 further in view of Tanabe, US Pub 2014/0009789.
              As to claims 4, 9 [dependent from claims 1, 6 respectively], Shiga, Yasukawa and Okuyama don’t teach wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information.
              Tanabe teaches wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information [fig. 2; 0026-0028  Tanabe teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga, Yasukawa and Okuyama’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out the image processing result from the memory and causes notification unit to notify the job management apparatus of the image processing result. The suggestion/motivation for doing so would have been benefitted to the user to notify a job management apparatus of the image processing result of the job stored in the memory by storage unit, thus enables appropriately causing a job management apparatus to manage a processing result of a job.

             As to claims 5, 10 [dependent claims 4, 9 respectively], Tanaba teaches wherein the notification of the processing result of the image processing executed by the image processing apparatus corresponding to the identification information is selected based on information in which the identification information is correlated with the notification [fig. 2; 0026-0028  Tanaba teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga, Yasukawa and Okuyama’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out the image processing result from the memory and causes notification unit to notify the job management apparatus of the image processing result. The suggestion/motivation for doing so would have been benefitted to the user to notify a job management apparatus of the image processing result of the job stored in the memory by storage unit, thus enables appropriately causing a job management apparatus to manage a processing result of a job.
             As to claim 14 [dependent from claim 11], Shiga, Yasukawa and Okuyama don’t teach wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information.
             Tanabe teaches wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information [fig. 2; 0026-0028  Tanabe teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga, Yasukawa and Okuyama’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out the image processing result from the memory and causes notification unit to notify the job management apparatus of the image processing result. The suggestion/motivation for doing so would have been benefitted to the user to notify a job management apparatus of the image processing result of the job stored in the memory by storage unit, thus enables appropriately causing a job management apparatus to manage a processing result of a job.
                          As to claim 15 [dependent claim 14], Tanaba teaches wherein the notification of the processing result of the image processing executed by the image processing apparatus corresponding to the identification information is selected based on information in which the identification information is correlated with the notification [fig. 2; 0026-0028  Tanaba teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga, Yasukawa and Okuyama’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out the image processing result from the memory and causes notification unit to notify the job management apparatus of the image processing result. The suggestion/motivation for doing so would have been benefitted to the user to notify a job management apparatus of the image processing result of the job stored in the memory by storage unit, thus enables appropriately causing a job management apparatus to manage a processing result of a job.
Response to Arguments
6.         Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674